DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-10, 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2019/0188385 to Selvaraj et al. (“Selvaraj”).
Regarding claim 1, Selvaraj discloses an apparatus comprising:
a processor (processor 58, see fig. 1); and
a non-transitory computer readable medium on which is stored instructions that when executed by the processor, are to cause the processor to:
cause a backup copy of local data to be stored in a remote backup storage system (see paragraph 15, files on the computer device are periodically stored to the remote backup provider);
determine that the backup copy is to be restored from the remote backup storage system without a user intervention that request that the backup copy is to be restored from the remote backup storage system (see paragraphs 17 and 36, the antivirus engine detects when a restoration is needed and automatically sends the restore request);
transmit, to the remote backup storage system, a request to restore the backup copy (see paragraph 36, the restore request is sent to the remote backup providers); and
receive the backup copy form the remote backup storage system (see paragraph 36, the requested files are received).
Regarding claim 2, Selvaraj discloses the apparatus wherein the instructions, when executed by the processor, are to cause the processor to:
identify a location of the local data and cause the backup copy to be restored to the location (see paragraph 35, the data store is updated with the restored files to restore the system and remove the malicious threats).
Regarding claim 8, Selvaraj discloses the apparatus wherein to determine that the backup copy is to be restored from the remote backup storage system, the instructions, when executed by the processor, are to cause the processor to:

determine that the local data is corrupted based on the attempted access, wherein the determination that the backup copy is to be restored from the remote backup storage system is based on the determination that the local data is corrupted (see paragraph 17, the antivirus engine detects that the cyber threat modified the file).
Regarding claim 9, Selvaraj discloses the apparatus wherein to determine that the backup copy is to be restored from the remote backup storage system, the instructions, when executed by the processor, are to cause the processor to determine that the local data is unavailable or missing, wherein the determination that the backup copy is to be restored from the remote backup storage system is based on the determination that the local data is unavailable or missing (see paragraph 28, an identified cyber threat includes ransomware that would make a file unavailable).
Regarding claim 10, Selvaraj discloses the apparatus wherein to determine that the backup copy is to be restored from the remote backup storage system, the instructions, when executed by the processor, are to cause the processor to determine that the local data is encrypted, wherein the determination that the backup copy is to be restored from the remote backup storage system is based on the determination that the local data is encrypted (see paragraph 28, an identified cyber threat includes ransomware which would encrypt the data).
Regarding claim 13, Selvaraj discloses a method comprising:
accessing, by a processor of a backup storage system, data, at a remote apparatus that is to be backed up (see paragraph 15, files on the computer device are periodically stored to the remote backup provider);
causing, by the processor, a backup copy of the data to be stored at the backup storage system (see paragraph 15, files on the computer device are periodically stored to the remote backup provider);

providing, by the processor, the backup copy of the data to the remote apparatus responsive to the determination that the restoration of the backup copy to the remote apparatus is to be performed (see paragraph 36, the requested files are sent to the computer system).
Regarding claim 14, Selvaraj discloses the method wherein providing the backup copy of the data comprises:
identifying a location of the remote apparatus from which the data originated and causing the backup copy of the data to be restored to the location (see paragraph 35, the data store is updated with the restored files to restore the system and remove the malicious threats).
Regarding claim 16, Selvaraj discloses a non-transitory computer readable medium on which is stored machine readable instructions that when executed by a processor, cause the processor to:
determine that local data has changed relative to a previous backup (see paragraph 25, as a file is updated, the backup provider may store a new version);
transmit a backup copy of the local data to a remote backup storage system (see paragraph 25);
determine that the backup copy is to be restored from the remote backup storage system without a user intervention that requests that the backup copy is to be restored from the remote backup storage system (see paragraphs 17 and 36, the antivirus engine detects when a restoration is needed and automatically sends the restore request);
transmit, to the remote backup storage system, a request to restore the backup copy (see paragraph 36, the restore request is sent to the remote backup providers);

store the backup copy to replace the local data (see paragraph 35, the data store is updated with the restored files to restore the system and remove the malicious threats).
Regarding claim 17, Selvaraj discloses the non-transitory computer readable medium, wherein the instructions, when executed by the processor, are to cause the processor to:
identify a location of the local data and cause the backup copy to be restored to the location (see paragraph 35, the data store is updated with the restored files to restore the system and remove the malicious threats).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Selvaraj in view of US 8,577,845 to Nguyen et al. (“Nguyen”).
As applied in the rejections above, Selvaraj discloses an apparatus, method, and non-transitory computer readable medium for determining to restore a backup copy without user intervention.
Regarding claims 3, 15, and 18, Selvaraj discloses that the restored file from the remote backup provider is received by the broker service on the computer device before it is updated to the data store (see paragraph 35 of Selvaraj). Although this does not explicitly teach identifying a temporary location and storing the backup copy at the temporary location, it does suggest that the restored data is at least temporarily cached by the broker service on the computer device. Nguyen discloses a backup 
Regarding claims 4, the combination of references renders obvious the apparatus wherein the instruction, when executed by the processor, are to cause the processor to determine that the backup copy is to be restored from the temporary location, identify a location of the local data, and restore the backup copy to the location from the temporary location (see paragraph 35 of Selvaraj and col. 10, lines 8-11 of Nguyen, the restored files are restored to the storage device from the temporary location).
	Regarding claim 19, the combination of references renders obvious the non-transitory computer readable medium, wherein the instructions, when executed by the processor, are to cause the processor to:
access a user request to obtain the backup copy of the local data (see paragraph 36 of Selvaraj, the broker service can be configured to use a user authorization for the restoration process);
identify a location of the local data and restore the backup copy to the location from the temporary location (see paragraph 35 of Selvaraj and col. 10, lines 8-11 of Nguyen, the restored files are restored to the storage device from the temporary location).
Regarding claims 5 and 20, the combination of references renders obvious the apparatus and computer readable medium wherein the backup copy is restored from the temporary location without a network connection to the remote backup storage system (see fig. 1 of Selvaraj, the restored file 16 is in the broker service 10 and on the data store 25 which does not require connection to the network).
Allowable Subject Matter
Claims 6, 7, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6, 7, and 12, the prior art does not disclose or suggest determining that an accidental permanent deletion of the local data was performed.
Regarding claim 11, the prior art does not disclose or suggest the apparatus is a replacement apparatus that replaced a prior apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DANIEL D TSUI/               Primary Examiner, Art Unit 2132